Execution Copy

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 25, 2013,
by and between CELLCEUTIX CORPORATION, a Nevada corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (together with
its permitted assigns, the “Buyer”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Common Stock Purchase Agreement by and between the parties hereto, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”).

 

WHEREAS:

 

A.      Upon the terms and subject to the conditions of the Purchase Agreement,
the Company has agreed to issue to the Buyer, and the Buyer has agreed to
purchase, (i) up to Twenty Million Dollars ($20,000,000) of the Company’s Class
A common stock, par value $0.0001 per share (the “Common Stock”) (the “Purchase
Shares”), and (ii) such number of shares of Common Stock as is required pursuant
to Section 4(e) of the Purchase Agreement (the “Commitment Shares”); and

 

B.      To induce the Buyer to enter into the Purchase Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.      DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.      “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

 

b.      “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company in compliance with the 1933 Act and pursuant to Rule 415 under the 1933
Act or any successor rule providing for offering securities on a continuous
basis (“Rule 415”), and the declaration or ordering of effectiveness of such
registration statement(s) by the U.S. Securities and Exchange Commission (the
“SEC”).

      

c.      “Registrable Securities” means the Purchase Shares which have been, or
which may from time to time be, issued or issuable to the Buyer upon purchases
of the Available Amount under the Purchase Agreement (without regard to any
limitation or restriction on purchases) and the Commitment Shares issued or
issuable to the Buyer and any shares of capital stock issued or issuable with
respect to the Purchase Shares, the Commitment Shares or the Purchase Agreement
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitation on purchases under
the Purchase Agreement.

 

d.      “Registration Statement” means a registration statement of the Company
covering only the sale of the Registrable Securities by the Buyer.

 

2.      REGISTRATION.

 

a.      Mandatory Registration. The Company shall within ten (10) Business Days
from the date hereof file with the SEC the Registration Statement. The
Registration Statement shall register the Registrable Securities and no other
securities of the Company. The Buyer and its counsel shall have a reasonable
opportunity to review and comment upon such Registration Statement or any
amendment to such Registration Statement and any related prospectus prior to its
filing with the SEC. The Buyer shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
commercially reasonable efforts to have the Registration Statement or any
amendment declared effective by the SEC as soon as practicable. Subject to
Section 3(e), the Company shall use commercially reasonable efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the 1933
Act and available for sales of all of the Registrable Securities at all times
until the earlier of (i) the date as of which the Buyer may sell all of the
Registrable Securities without restriction pursuant to Rule 144 promulgated
under the 1933 Act (or successor thereto) or (ii) the date on which the Buyer
shall have sold all the Registrable Securities and no Available Amount remains
under the Purchase Agreement (the “Registration Period”). The Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

b.      Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, a prospectus and prospectus supplements, if
any, to be used in connection with sales of the Registrable Securities under the
Registration Statement. The Buyer and its counsel shall have a reasonable
opportunity to review and comment upon such prospectus prior to its filing with
the SEC. The Buyer shall use its reasonable best efforts to comment upon such
prospectus within two (2) Business Days from the date the Buyer receives the
final version of such prospectus.

 

c.      Sufficient Number of Shares Registered. In the event the number of
shares available under the Registration Statement is insufficient to cover the
Registrable Securities, the Company shall, to the extent necessary and
permissible, amend the Registration Statement or file a new registration
statement (a “New Registration Statement”), so as to cover all such Registrable
Securities as soon as reasonably practicable, but in any event not later than
ten (10) Business Days after the necessity therefor arises. The Company shall
use its commercially reasonable efforts to have such amendment and/or New
Registration Statement become effective as soon as reasonably practicable
following the filing thereof.

 

3.      RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
any New Registration Statement, the Company shall use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

a.      The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any Registration
Statement and the prospectus used in connection with such Registration
Statement, as may be necessary to keep the Registration Statement or any New
Registration Statement effective at all times during the Registration Period,
subject to Section 3(e) hereof and, during such period, comply with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities of the Company covered by the Registration Statement or any New
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. Should the Company file a post-effective amendment to the
Registration Statement or a New Registration Statement, the Company will use its
commercially reasonable efforts to have such filing declared effective by the
SEC within twenty (20) consecutive Business Days as of the date of filing, which
such period shall be extended for an additional twenty (20) Business Days if the
Company receives a comment letter from the SEC in connection therewith.

 

b.      The Company shall submit to the Buyer for review and comment any
disclosure in the Registration Statement, any New Registration Statement and all
amendments and supplements thereto (other than prospectus supplements that
consist only of a copy of a filed Form 10-Q or a Current Report on Form 8-K)
containing information provided by the Buyer for inclusion in such document and
any descriptions or disclosure regarding the Buyer, the Purchase Agreement,
including the transaction contemplated thereby, or this Agreement at least two
(2) Business Days prior to their filing with the SEC, and not file any document
in a form to which Buyer reasonably and timely objects, which consent shall not
be unreasonably withheld or delayed. Upon reasonable request of the Buyer, the
Company shall provide to the Buyer all disclosure in the Registration Statement
or any New Registration Statement and all amendments and supplements thereto
(other than prospectus supplements that consist only of a copy of a filed Form
10-Q or Current Report on Form 8-K) at least two (2) Business Days prior to
their filing with the SEC, and not file any document in a form to which Buyer
reasonably and timely objects The Buyer shall use its commercially reasonable
efforts to comment upon the Registration Statement or any New Registration
Statement and any amendments or supplements thereto within two (2) Business Days
from the date the Buyer receives the final version thereof. The Company shall
furnish to the Buyer, without charge, any correspondence from the SEC or the
staff of the SEC to the Company or its representatives relating to the
Registration Statement or any New Registration Statement.

 

c.      Upon request of the Buyer, the Company shall furnish to the Buyer, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
the Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of a Registration Statement, a copy of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Buyer may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Buyer may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by the Buyer.

 

d.      The Company shall use commercially reasonable efforts to (i) register
and qualify, unless an exemption from registration and qualification is
available, the Registrable Securities covered by a Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as the Buyer reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Buyer who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 

e.      As promptly as practicable after becoming aware of such event or facts,
the Company shall notify the Buyer in writing if the Company has determined that
the prospectus included in any Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a prospectus supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and, upon the Buyer’s
request, deliver a copy of such prospectus supplement or amendment to the Buyer.
In providing this notice to the Buyer, the Company shall not include any other
information about the facts underlying the Company’s determination and shall not
in any way communicate any material nonpublic information about the Company or
the Common Stock to the Buyer. The Company shall also promptly notify the Buyer
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Buyer by facsimile or e-mail on the same
day of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to any Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

f.      The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practical time and to notify the Buyer of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

g.      The Company shall (i) cause all the Registrable Securities to be listed
on each securities exchange on which securities of the same class or series
issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities if the
Principal Market (as such term is defined in the Purchase Agreement) is an
automated quotation system. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section.

 

h.      The Company shall cooperate with the Buyer to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Buyer may reasonably request and registered in such names as
the Buyer may request.

 

i.      The Company shall at all times provide a transfer agent and registrar
with respect to its Common Stock.

 

j.      If reasonably requested by the Buyer, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as the Buyer believes should be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other terms of the offering of the Registrable Securities; (ii) make all
required filings of such prospectus supplement or post-effective amendment as
promptly as practicable once notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement.

 

k.      The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities in accordance with its intended method of distribution.

      

l.      Within one (1) Business Day after any Registration Statement is ordered
effective by the SEC, Company counsel shall deliver to the Transfer Agent for
such Registrable Securities (with copies to the Buyer) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A. Thereafter, if reasonably requested by the Buyer,
the Company shall require its counsel to deliver to the Buyer a written
confirmation of whether or not the effectiveness of such Registration Statement
has lapsed at any time for any reason (including, without limitation, the
issuance of a stop order) and whether or not the Registration Statement is
currently effective and available to the Buyer for sale of all of the
Registrable Securities.

 

m.      The Company agrees to take all other reasonable actions as necessary and
requested by the Buyer to expedite and facilitate disposition by the Buyer of
Registrable Securities pursuant to any Registration Statement.

 

4.      OBLIGATIONS OF THE BUYER.

 

a.      The Buyer has furnished to the Company in Exhibit B hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Buyer in writing of any other
information the Company reasonably requires from the Buyer in connection with
any Registration Statement hereunder. The Buyer will as promptly as practicable
notify the Company of any material change in the information set forth in
Exhibit B, other than changes in its ownership of the Common Stock.

 

b.      The Buyer agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of any amendments
and supplements to any Registration Statement hereunder.

 

c.      The Buyer agrees that, upon receipt of any notice from the Company of
the happening of any event or existence of facts of the kind described in
Section 3(f) or any notice of the kind described in the first sentence of 3(e),
the Buyer will immediately discontinue disposition of Registrable Securities
pursuant to any registration statement(s) covering such Registrable Securities
until the Buyer’s receipt (which may be accomplished through electronic
delivery) of the copies of the filed supplemented or amended prospectus
contemplated by Section 3(f) or the first sentence of 3(e). In addition, upon
receipt of any notice from the Company of the kind described in the first
sentence of Section 3(e), the Buyer will immediately discontinue purchases or
sales of any securities of the Company unless such purchases or sales are in
compliance with applicable U.S. securities laws. Notwithstanding anything to the
contrary, the Company shall cause its Transfer Agent to deliver as promptly as
practicable shares of Common Stock without any restrictive legend in accordance
with the terms of the Purchase Agreement in connection with any sale of
Registrable Securities with respect to which the Buyer has received a Purchase
Notice or VWAP Purchase Notice (both as defined in the Purchase Agreement) prior
to the Buyer’s receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(f) or the first sentence of 3(e) and
for which the Buyer has not yet settled.

 

5.      EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 

6.      INDEMNIFICATION.

 

a.      To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Buyer, each Person, if any, who
controls the Buyer, the members, the directors, officers, partners, employees,
agents, representatives of the Buyer and each Person, if any, who controls the
Buyer within the meaning of the 1933 Act or the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement (with the consent of the
Company, such consent not to be unreasonably withheld) or reasonable expenses,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency or body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in the Registration Statement, any New Registration Statement or
any post-effective amendment thereto or in any filing made in connection with
the qualification of the offering under the securities or other “blue sky” laws
of any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other similar law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any New Registration
Statement (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall, subject to Section 6(d),
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, any New Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company; (B) with respect to any superseded prospectus, shall
not inure to the benefit of any such person from whom the person asserting any
such Claim purchased the Registrable Securities that are the subject thereof (or
to the benefit of any other Indemnified Person) if the untrue statement or
omission of material fact contained in the superseded prospectus was corrected
in the revised prospectus, as then amended or supplemented, if such revised
prospectus was timely made available by the Company pursuant to Section 3(c) or
Section 3(e), and the Buyer was promptly advised in writing not to use the
incorrect prospectus prior to the use giving rise to a violation; (C) shall not
be available to the extent such Claim is based on a failure of the Buyer to
deliver, or to cause to be delivered, the prospectus made available by the
Company, if such prospectus was theretofore made available by the Company
pursuant to Section 3(c) or Section 3(e); and (D) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 9.

 

b.      In connection with the Registration Statement or any New Registration
Statement, the Buyer agrees to indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement or
any New Registration Statement, each Person, if any, who controls the Company
within the meaning of the 1933 Act or the 1934 Act (collectively and together
with an Indemnified Person, an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the 1933 Act,
the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages arise
out of or are based upon any Violation, in each case to the extent, and only to
the extent, that such Violation occurs in reliance upon and in conformity with
written information about the Buyer set forth on Exhibit B attached hereto or
updated from time to time in writing by the Buyer and furnished to the Company
by the Buyer expressly for use in in the Registration Statement or any New
Registration Statement or from the failure of the Buyer to deliver or to cause
to be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Section 3(c) or Section
3(e); and, subject to Section 6(d), the Buyer will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Buyer, which consent shall not be unreasonably withheld; provided, further,
however, that the Buyer shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
the Buyer as a result of the sale of Registrable Securities pursuant to such
registration statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 9.

 

c.      Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

d.      The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e.      The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.      CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 

8.      REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Buyer the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Buyer to sell securities of the Company to
the public without registration (“Rule 144”), the Company agrees, at the
Company’s sole expense, to:

 

a.      make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.      file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required to satisfy the current public information
requirements of Rule 144; and

 

c.      furnish to the Buyer so long as the Buyer owns Registrable Securities,
as promptly as practicable at Buyer’s request, (i) a written statement by the
Company that it has complied in all material respects with the requirements of
Rule 144(c)(1)(i) and (ii), and (ii) such other information, if any, as may be
reasonably requested to permit the Buyer to sell such securities pursuant to
Rule 144 without registration.

 

      d.      take such additional action as is requested by the Buyer to enable
the Buyer to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be
reasonably requested from time to time by the Buyer and otherwise fully
cooperate with the Buyer and the Buyer’s broker to effect such sale of
securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 8 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to seek, at its sole cost
and expense, equitable relief in the form of a preliminary or permanent
injunctions, upon any breach or threatened breach of any such terms or
provisions.

 

9.ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer. The Buyer may not
assign its rights under this Agreement without the prior written consent of the
Company.

 

10.      AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Buyer.

 

11.      MISCELLANEOUS.

 

a.      Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

Cellceutix Corporation

      100 Cumming Center, Suite 151-B

      Beverly, MA 01915

      Telephone:       978-633-3623

      Facsimile:       978-921-6564      

      Attention:       Leo Ehrlich, Chief Executive Officer, Chief Financial
Officer, Chairman

 

With a copy (which shall not constitute notice) to:

K&L Gates LLP

200 South Biscayne Boulevard, Suite 3900

Miami, Florida 33131-2399

Phone:       305-539-3306

Facsimile:       305-358-7095

Attention:       Clayton E. Parker

 

If to the Buyer:

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:      312-658-0400

Facsimile:      312-658-4005

Attention:      Steven G. Martin

 

With a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

1625 Eye Street, NW

Washington, DC 20006

Telephone:      202-383-5418

Facsimile:      202-383-5414

Attention:      Martin P. Dunn, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively. Any party to this Agreement
may give any notice or other communication hereunder using any other means
(including messenger service, ordinary mail or electronic mail), but no such
notice or other communication shall be deemed to have been duly given unless it
actually is received by the party for whom it is intended.

 

b.      No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

c.      The laws of the State of Nevada shall governall issues concerning the
relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

d.      This Agreement, the Purchase Agreement and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Purchase Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and persons acting on their
behalf with respect to the subject matter hereof and thereof.

 

e.      Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

 

f.      The headings in this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

g.      This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

 

h.      Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i.      The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j.      This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

* * * * *

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

THE COMPANY:

 

CELLCEUTIX CORPORATION

 

 

      By:______________________

      Name: Leo Ehrlich

      Title: Chief Executive Officer, Chief Financial Officer and

      Chairman      

 

 

BUYER:

 

ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

      BY: SGM HOLDINGS CORP.

 

      By:_______________________

      Name: Steven G. Martin

      Title: President

 

 

 

 

 

 

 

 

 

 

      EXHIBIT A

      

      FORM OF NOTICE OF EFFECTIVENESS

      OF REGISTRATION STATEMENT

 

[Date]

 

West Coast Stock Transfer, Inc.

721 N. Vulcan Ave. Ste. 205

Encinitas, CA 92024

Attention: Frank Brickell

      

Re: CELLCEUTIX CORPORATION

 

Ladies and Gentlemen:

 

We are counsel to CELLCEUTIX CORPORATION, a Nevada corporation (the “Company”),
and have represented the Company in connection with that certain Common Stock
Purchase Agreement, dated as of October 25, 2013 (the “Purchase Agreement”),
entered into by and between the Company and Aspire Capital Fund, LLC (the
“Buyer”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Class A Common Stock, par value $0.0001 per share (the “Common
Stock”), in an amount up to Twenty Million Dollars ($20,000,000) (the “Purchase
Shares”), in accordance with the terms of the Purchase Agreement. In connection
with the transactions contemplated by the Purchase Agreement, the Company has
registered with the U.S. Securities and Exchange Commission (the “SEC”) the sale
by the Buyer of following shares of Common Stock:

 

(1)up to 13,789,477 shares of Common Stock with an aggregate value of up to
$20,000,000 to be issued upon purchase from the Company by the Buyer from time
to time (the “Purchase Shares.”).

 

(2) 210,523 shares of Common Stock which have been issued to the Buyer as a
commitment fee (the “Commitment Shares”).

 

In connection with the transactions contemplated by the Purchase Agreement, the
Company has entered into a Registration Rights Agreement, dated as of October
25, 2013, with the Buyer (the “Registration Rights Agreement”) pursuant to which
the Company agreed, among other things, to register the Purchase Shares and the
Commitment Shares under the Securities Act of 1933, as amended (the “1933 Act”).
In connection with the Company’s obligations under the Purchase Agreement and
the Registration Rights Agreement, the Company filed a Registration Statement
(File No. 333-_________) (the “Registration Statement”) with the SEC relating to
the sale by the Buyer of the Purchase Shares and the Commitment Shares.
Accordingly, we advise you that (i) the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at _____ A.M./P.M. on
__________, 2013 and (ii) we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and (iii) the Purchase Shares and the Commitment Shares
are available for sale under the 1933 Act pursuant to the Registration Statement
and may be issued without any restrictive legend.

 

Very truly yours,

 

 

 

By:____________________

[Company Counsel]

 

CC:      Aspire Capital Fund, LLC

 

 

EXHIBIT B

 

Information About The Buyer Furnished To The Company By The Buyer

Expressly For Use In Connection With The Registration Statement and Prospectus

 

Aspire Capital Partners, LLC is the managing member of Aspire Capital Fund, LLC.
SGM Holdings Corp. is the managing member of Aspire Capital Partners, LLC.
Steven G. Martin is the president and sole shareholder of SGM Holdings Corp.
Erik J. Brown is a principal of Aspire Capital Partners, LLC. Christos
Komissopoulos is a principal of Aspire Capital Partners, LLC. Each may be deemed
to have shared voting and investment power over shares owned by Aspire Capital
Fund, LLC. Each of Aspire Capital Partners, LLC, SGM Holdings Corp., Mr. Martin,
Mr. Brown and Mr. Komissopoulos disclaim beneficial ownership of the shares of
common stock held by Aspire Capital Fund, LLC.. Aspire Capital is not a licensed
broker dealer or an affiliate of a licensed broker dealer.

 

Plan of Distribution

 

The common stock may be sold or distributed from time to time by the selling
stockholder directly to one or more purchasers or through brokers, dealers, or
underwriters who may act solely as agents at market prices prevailing at the
time of sale, at prices related to the prevailing market prices, at negotiated
prices, or at fixed prices, which may be changed. The sale of the common stock
offered by this prospectus may be effected in one or more of the following
methods:

·ordinary brokers’ transactions;

·transactions involving cross or block trades;

·through brokers, dealers, or underwriters who may act solely as agents;

·“at the market” into an existing market for the common stock;

·in other ways not involving market makers or established business markets,
including direct sales to purchasers or sales effected through agents;

·in privately negotiated transactions; or

·any combination of the foregoing.

 

In order to comply with the securities laws of certain states, if applicable,
the shares may be sold only through registered or licensed brokers or dealers.
In addition, in certain states, the shares may not be sold unless they have been
registered or qualified for sale in the state or an exemption from the
registration or qualification requirement is available and complied with.

 

The selling stockholder may also sell shares of common stock under Rule 144
promulgated under the Securities Act, if available, rather than under this
prospectus. In addition, the selling stockholder may transfer the shares of
common stock by other means not described in this prospectus.

 

Brokers, dealers, underwriters, or agents participating in the distribution of
the shares as agents may receive compensation in the form of commissions,
discounts, or concessions from the selling stockholder and/or purchasers of the
common stock for whom the broker-dealers may act as agent. Aspire Capital has
informed us that each such broker-dealer will receive commissions from Aspire
Capital which will not exceed customary brokerage commissions.

 

The selling shareholder and its affiliates have agreed not to engage in any
direct or indirect short selling or hedging of our common stock during the term
of the Purchase Agreement.

 

The selling shareholder is an “underwriter” within the meaning of the Securities
Act.

 

We have advised the selling shareholder that while it is engaged in a
distribution of the shares included in this prospectus it is required to comply
with Regulation M promulgated under the Securities Exchange Act of 1934, as
amended. With certain exceptions, Regulation M precludes the selling
stockholder, any affiliated purchasers, and any broker-dealer or other person
who participates in the distribution from bidding for or purchasing, or
attempting to induce any person to bid for or purchase any security which is the
subject of the distribution until the entire distribution is complete.
Regulation M also prohibits any bids or purchases made in order to stabilize the
price of a security in connection with the distribution of that security. All of
the foregoing may affect the marketability of the shares offered hereby this
prospectus.

 

We may suspend the sale of shares by the selling shareholder pursuant to this
prospectus for certain periods of time for certain reasons, including if the
prospectus is required to be supplemented or amended to include additional
material information.

 

This offering as it relates to Aspire Capital will terminate on the date that
all shares offered by this prospectus have been sold by Aspire Capital.

